Citation Nr: 1233971	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-35 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1991 when he retired after 30 years of active duty service, including service in the Republic of Vietnam and in the Persian Gulf, and his decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned a 30 percent rating, effective April 17, 2009.  

The Veteran initiated an appeal to the November 2009 rating decision with a notice of disagreement received in December 2009, in which the Veteran disagreed as to the 30 percent rating, to include as to entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  In an August 2010 rating decision the RO denied entitlement to TDIU.  In subsequent rating actions and the statement of the case, the RO included in the appeal the claim for TDIU. 

During the appeal, the RO increased the rating to 50 percent, effective April 17, 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran has been receiving treatment for his PTSD by a private psychiatrist, Hassan Jabbour, M.D.  To date, however, only records of his treatment by Dr. Jabbour, dated from May to December 2009, have been associated with the claims folder.  Because records dated since that time have not been physically or virtually associated with the claims folder via Virtual VA, the Board finds there is a likelihood that there are pertinent, outstanding private medical records are outstanding and must be obtained and considered in adjudicating his appeal.  As such, the Board has no discretion and must remand this case to associate any outstanding private medical records with the claims folder.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

In light of the outstanding records, the Board finds that another VA examination is necessary to adjudicate his PTSD claim, and claim for TDIU as part of the PTSD rating claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 125(2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history); Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) that includes an explanation as to the information or evidence needed to establish a claim for TDIU.

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected PTSD.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate these with the claims file, to specifically include a request for all treatment records from Dr. Hassan Jabbour for the period beginning from December 2009.  

With respect to any private medical records, to specifically include those of the Veteran's care by Dr. Jabbour dated since December 2009, the RO must document that it has made at least two requests to the custodian of a private record unless it is made evident by the first request that a second request would be futile in obtaining such records.

3.  Notify the Veteran that he may submit statements from himself and from other who observed his psychiatric disability first hand and describe the symptoms resulting from his psychiatric disability and the impact of these symptoms on his social and occupational abilities.

4.  After the above actions, schedule the Veteran for an appropriate examination to determine the nature, extent and severity of his PTSD and the impact of this disability on his occupational functioning and daily activities and to determine entitlement to TDIU.  All indicated tests should be conducted.  The claims file must be made available and reviewed by the examiner.  In offering opinions, the examiner must acknowledge and discuss the Veteran's report of associated symptoms and their impact on his ability to work and the impact of the condition on his social relationships.  The examination should include a report of all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  

All findings and conclusions, and the rationale for all opinions expressed by an examiner should be provided in a legible report.

5.  Then readjudicate the appeal.  If a benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

